--------------------------------------------------------------------------------


Exhibit 10.6


EMPLOYMENT AGREEMENT
LIMELIGHT MEDIA GROUP, INC.


This Employment Agreement (this “Agreement”) is entered into as of June 30, 2005
(the “Commencement Date”) by and between Joseph Martinez, an individual residing
at 19 Brigadier, Irving, California 92603 (the “Executive”), and Limelight Media
Group, Inc., a corporation organized under the laws of the State of Delaware
with offices at 8000 Centerview Parkway, Cordova, Tennessee 38018 (the
“Company”).


In consideration of the premises and mutual covenants herein contained, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Company and Executive, (each a “Party,” and together the
“Parties”) hereby agree as follows:



 
1.
Definitions



“Accrued Amount” shall have the meaning set forth in Section 5(a) hereof.


“Annual Base Salary” shall have the meaning set forth in Section 4(a) hereof.


“Business” shall mean the provision of digital advertising services to the
out-of-home advertising market.


“Business Personnel” shall mean, as of any date, any person (a) who is, or
within the one (1)-year period prior to such date was, an employee of the
Company or any subsidiary or affiliate thereof, or (b) who is, or within the one
(1)-year period prior to such date was, a consultant or free-lance worker
engaged in the Business for or on behalf of the Company or any subsidiary or
affiliate thereof.


“Cause” shall mean (a) Executive’s conviction of, admission of guilt to or plea
of nolo contendere or similar plea (which, through lapse of time or otherwise,
is not subject to appeal) with respect to any crime or offense that constitutes
a felony in the jurisdiction involved; (b) acts of dishonesty or moral turpitude
which are materially detrimental to the Company; (c) repeated willful failure by
Executive to obey the reasonable and lawful orders of the Board of Directors of
the Company which remains uncured, if reasonably capable of cure, for thirty
(30) days from receipt of written notice thereof from the Company; (d) any act
by Executive in violation of Section 8 hereof, any statement or disclosure by
Executive in violation of Section 6 hereof, or any material breach by Executive
of any provision of this Agreement which remains uncured, if reasonably capable
of cure, for thirty (30) days from receipt of written notice thereof from the
Company; (e) excessive alcoholism or addiction to drugs by Executive not
prescribed by a qualified physician, provided, however, that such condition
shall be confirmed by a qualified physician; or (f) gross negligence by
Executive in the performance of the Executive’s obligations hereunder.

1

--------------------------------------------------------------------------------



“Commencement Date” shall mean June 30, 2005.


“Confidential Information” shall mean all of the Company's trade secrets and
proprietary and confidential information consisting of, but not limited to,
customer lists, processes, computer programs, compilations of information,
records, sales and solicitation procedures, customer requirements, pricing
techniques and information, pricing, methods of doing business and any other
information generally used in the operation of the Business not generally known
in the industry relevant to the Business or otherwise not generally available to
the public, which was obtained by Executive during his employment or from the
Company. For purposes of the definition of Confidential Information, “the
Company” shall be deemed to include the Company, its predecessors and successors
and any subsidiaries or affiliates of the Company.


“Disability” shall mean, with respect to Executive, the inability due to
illness, accident, injury, physical, or mental incapacity or other disability to
participate effectively or actively in the affairs of the Company or any of its
subsidiaries or affiliates for more than twenty-six (26) consecutive weeks or
more than thirty-nine (39) weeks in any consecutive fifty-two (52) week period
as determined in good faith by the Company.


“Employment Period” shall have the meaning set forth in Section 2 hereof.


“Expiration Date” shall have the meaning set forth in Section 2 hereof.


“Good Reason” shall mean the occurrence of any one or more of the following
events which has not been cured within thirty (30) days after the Company's
receipt of written notice thereof from Executive: (a) a material breach by the
Company of any material provision of this Agreement; (b) any decrease in
Executive's Annual Base Salary without the prior written consent of Executive;
(c), any decrease or demotion in Executive’s title or material diminution of
responsibilities as set forth in this Agreement; or (d) a required relocation of
Executive’s primary place of work of no more than thirty (30) miles from
Seattle, Washington.


“Notice of Termination” shall have the meaning set forth in Section 5(c) hereof.


“Restricted Activities” shall have the meaning set forth in Section 9 hereof.


“Restricted Persons” shall have the meaning set forth in Section 9 hereof.


“Severance Period” shall have the meaning set forth in Section 5(b) hereof.


2.             Employment Term. The Company hereby agrees to employ Executive,
and Executive hereby agrees to be employed by the Company, for a term (the
“Employment Period”) commencing on the Commencement Date and expiring on the
third anniversary of the Commencement Date (the “Expiration Date”), unless
earlier terminated as provided herein.

2

--------------------------------------------------------------------------------



3.             Services. During the Employment Period, Executive shall hold the
position of Chief Financial Officer of the Company, reporting directly the
Company’s board of directors. Executive shall devote substantially all of his
business time, skill and attention to the business of the Company and its
subsidiaries and affiliates engaged in the Business and shall perform such
duties as are customarily performed by similar executives and as are more
specifically enumerated ,in Exhibit A attached hereto, which are consistent with
Executive's position; provided, however, that the foregoing is not intended to
preclude Executive, subject to the restrictions set forth in Section 8 hereof,
from (a) owning and managing personal investments, or (b) engaging in charitable
activities and community affairs, provided that the performance of these
activities referred to in clauses (a) and (b) does not prevent Executive from
devoting substantially all of his business time to the Company and its
subsidiaries and affiliates. 


4.             Compensation and Benefits. 


(a)            Annual Base Salary. Subject to Section 4(b) below, during the
Employment Period, the Company shall pay Executive an annual base salary in the
amount of One Hundred Twenty Thousand Dollars ($120,000) (the “Annual Base
Salary”). The Annual Base Salary shall be payable in accordance with the
Company's normal payroll practices. 


(b)           Benefits. In addition to the Annual Base Salary set forth above,
Executive shall be eligible for the following benefits:


(i)          To the extent eligible, participation in any welfare benefit plans,
programs or policies, including, without limitation, any health, dental, vision
plan, as may be made generally available to employees of the Company, as each
such plan, policy or program may be adopted or amended from time to time;


(ii)          To the extent eligible, participation in all pension, retirement,
savings and other employee benefit plans and programs, as each such plan may be
adopted or amended from time to time;


(iii)         Paid vacation pursuant to the vacation policy of the Company, as
the same may be adopted or amended from time to time, provided, however,
Executive shall be entitled to not less than three (3) weeks paid vacation; and


(iv)        Reimbursement for reasonable business expenses incurred by Executive
in furtherance of the interests of the Company in accordance with the policy of
the Company, as the same may be amended from time to time.


(v)         Cash bonuses, option grants, life insurance, disability insurance,
and other appropriate insurance coverages as mutually agreed by Executive and
the Company and as approved by the Company’s board of directors.


(c)          Withholding. The Company shall deduct and withhold from such
compensation all social security and other federal, state and local taxes and
charges which currently are or which hereafter may be required by law to be so
deducted and withheld.

3

--------------------------------------------------------------------------------




 
5.
Termination of Employment.



(a)          In the event (i) the Company terminates Executive's employment with
the Company for Cause, (ii) Executive voluntarily terminates his employment with
the Company other than for Good Reason, or (iii) Executive's employment
terminates as a result of either Executive's death or Disability, the Company
shall pay Executive (or his estate in the case of death) any unpaid salary, any
vacation accrued but unused, and reimbursement for any unreimbursed expenses,
all through and including the date of termination (the “Accrued Amount”)


(b)          In the event the Executive's employment is terminated for any
reason other than (i) by the Company for Cause, (ii) by Executive voluntarily
without Good Reason, the Company shall pay to Executive (A) the Accrued Amount,
plus (B) his Annual Base Salary, pro-rated, for the lesser of (i) the balance of
the Employment Period, or (ii) twelve (12) months following such date of
termination (the “Severance Period”), with such pro-rated payments of Annual
Base Salary to be made on a monthly basis.


(c)          Any termination of Executive's employment by the Company or any
such termination by Executive (other than on account of death) shall be
communicated by written Notice of Termination to the other Party. For purposes
of this Agreement, a “Notice of Termination” shall mean a notice which shall
indicate the specific termination provision in this Agreement relied upon and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of Executive's employment under the provision so
indicated.
 

 
6.
Confidential Information.



Executive understands and acknowledges that during his employment with the
Company, he has been and will be exposed to Confidential Information, all of
which is proprietary and which rightfully belongs to the Company. Executive
acknowledges and agrees that the Confidential Information is a valuable,
special, and unique asset of the Company, the disclosure or unauthorized use of
which could cause substantial injury and loss of profits and good will to the
Company. Accordingly, Executive shall hold in a fiduciary capacity for the
benefit of the Company such Confidential Information obtained by Executive
during his employment with the Company and shall not, directly or indirectly, at
any time, either during or after his employment with the Company, without the
Company’s prior written consent, use any of such Confidential Information for
his own benefit, for the benefit of others, or to the detriment of the Company
or disclose any of such Confidential Information to any individual or entity
other than the Company or its employees, except as required in the performance
of his duties for the Company or as otherwise required by law. Executive shall
take all reasonable steps to safeguard such Confidential Information and to
protect such Confidential Information against disclosure, misuse, loss, or
theft.

4

--------------------------------------------------------------------------------




 
7.
Return of Documents.



Except for such items which are of a personal nature to and the property of
Executive (e.g., daily business planner and roll-o-dex), all writings, records,
and other documents and things containing any Confidential Information shall be
the exclusive property of the Company, shall not be copied, summarized,
extracted from, or removed from the premises of the Company, except in pursuit
of the business of the Company or at the direction of the Company, and shall be
delivered to the Company, without retaining any copies, upon the termination of
Executive's employment or at any time as requested by the Company.



 
8.
Non Compete/Non Solicit. 



Executive agrees that during the Employment Period and for the one (1)-year
period following the Employment Period, Executive shall not, and shall use his
best efforts to ensure that any agents, representatives and any other persons
acting on his behalf (Executive and such agents, representatives, and other
persons collectively hereinafter referred to as the “Restricted Persons”) do
not, directly or indirectly, for the benefit of the Executive, any other
Restricted Persons or their affiliates (the activities being so restricted
hereinafter being referred to as the “Restricted Activities”):


(a)          Own, manage, operate, join, control, or participate in the
ownership, management, operation or control of, or be connected with as a
director, officer, executive or administrative employee, partner, lender,
consultant or otherwise with any business or division or line of business or
organization in the United States which engages in a business substantially
similar to or directly or indirectly competitive with the Business of the
Company or any of its subsidiaries and affiliates. Nothing herein shall prohibit
Executive and all other Restricted Persons collectively from being passive
owners of an aggregate of not more than five (5%) percent of the outstanding
stock of any class of securities of a corporation which is publicly traded and
substantially similar to or competitive with the Business of the Company or any
of its subsidiaries and affiliates, so long as he has no active participation
(including, without limitation, as a consultant or advisor) in the business of
such corporation or other entity;


(b)         Induce or attempt to persuade any current or then current customer
or vendor of the Company, or any of its subsidiaries or affiliates to terminate
such relationship with the Company, or any of its subsidiaries or affiliates;
and


(c)          Induce or attempt to persuade any Business Personnel to terminate
or to refuse to enter into any employment, agency or other business relationship
with the Company, or any of its subsidiaries or affiliates.


Executive acknowledges and agrees that the violation of this non competition/non
solicitation covenant could cause substantial injury and loss of profits to the
Company. The Parties hereby acknowledge and agree that this Section 8 will not
apply in the case where Executive’s employment with the Company is terminated
without Cause or for Good Reason.  

5

--------------------------------------------------------------------------------




 
9.
Enforcement.



(a)          For purposes of Sections 6, 7, or 8, the Company shall be deemed to
include the Company, its predecessors and successors and any subsidiaries and
affiliates of the Company.


(b)          If, at the time of enforcement of Sections 6, 7, or 8, a court
shall hold that the duration, scope, area, or other restrictions placed on
Executive therein are unreasonable, the Parties agree that without further
action on their parts reasonable maximum duration, scope, area or other
restrictions shall be substituted by such court for the stated duration, scope,
area, or other restrictions.


(c)          The Parties agree that the Company, or its subsidiaries or
affiliates would suffer irreparable harm from a breach by Executive of any of
the covenants or agreements contained in Sections 6, 7, or 8. Therefore, in the
event of the actual or threatened breach by Executive of any of Sections 6, 7,
or 8, the Company or any of its subsidiaries or affiliates may, in addition and
supplementary to other rights and remedies existing in its favor, apply to any
court of law or equity of competent jurisdiction for specific performance and/or
injunctive or other relief in order to enforce or prevent any violation of the
provisions hereof.
 

 
10.
Maintenance of Records.



So long as Executive is employed by the Company, Executive shall maintain proper
files and records relating to work performed by him in accordance with standard
procedures of the Company or as otherwise reasonably specified by the Company
from time to time. All such files and records are to be kept in the Company’s
custody and subject to its control and to be the exclusive property of the
Company. Upon termination of Executive’s employment with the Company or any
affiliate thereof, Executive shall deliver to the Company all files and records
of any nature which are in Executive’s possession or control and which relate in
any manner to his employment or to the activities of the Company or any
affiliate thereof.



 
11.
Successors and Assigns.



(a)          This Agreement and all rights of the Company hereunder shall inure
to the benefit of and be enforceable by the Company’s successors and assigns.


(b)          This Agreement and all rights of Executive hereunder shall inure to
the benefit of and be enforceable by Executive's personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees, and legatees. If Executive should die while any amounts would still be
payable to him hereunder if he had continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to Executive's devisee, legatee, or other designee or, if there be no
such designee, to Executive's estate.

6

--------------------------------------------------------------------------------


 

 
12.
Modification or Waiver. 



No amendment, modification, waiver, termination, or cancellation of this
Agreement shall be binding or effective for any purpose unless it is made in a
writing signed by the Party against whom enforcement of such amendment,
modification, waiver, termination, or cancellation is sought. No course of
dealing between or among the Parties shall be deemed to affect or to modify,
amend, or discharge any provision or term of this Agreement. No delay on the
part of the Company or Executive in the exercise of any of their respective
rights or remedies shall operate as a waiver thereof, and no single or partial
exercise by the Company or Executive of any such right or remedy shall preclude
other or further exercise thereof. A waiver of right or remedy on any one
occasion shall not be construed as a bar to or waiver of any such right or
remedy on any other occasion.



 
13.
Notices. 



All notices or other communications required or permitted hereunder shall be
made in writing and shall be deemed to have been duly given if delivered by hand
or delivered by a recognized delivery service or mailed, postage prepaid, by
express, certified or registered mail, return receipt requested, and addressed
to the Executive or to the Company (with a copy addressed to Eric M. Hellige,
Esq, Pryor Cashman Sherman & Flynn, 410 Park Avenue, New York, New York 10022),
at the address set forth above (or to such other address as shall have been
previously provided in accordance with this Paragraph 13).



 
14.
Governing Law.



This Agreement will be governed by and construed in accordance with the laws of
the State of Washington without regard to principles of conflicts of laws
thereunder. Any dispute arising out of this Agreement that is not settled by
mutual consent of the parties shall be adjudicated by any federal or state court
sitting in King County, Washington. Each Party consents to the exclusive
jurisdiction of such courts over any such dispute.



 
15.
Severability. 



Whenever possible, each provision and term of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision or term of this Agreement shall be held to be prohibited by
or invalid under such applicable law, then such provision or term shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating or affecting in any manner whatsoever the remainder of such
provisions or term or the remaining provisions or terms of this Agreement.



 
16.
Counterparts.  


7

--------------------------------------------------------------------------------


 
This Agreement may be executed in separate counterparts, each of which is deemed
to be an original and both of which taken together shall constitute one and the
same agreement.



 
17.
Headings.  



The headings of the Paragraphs of this Agreement are inserted for convenience
only and shall not be deemed to constitute a part hereof and shall not affect
the construction or interpretation of this Agreement.



 
18.
Entire Agreement. 



This Agreement constitutes the entire agreement of the Parties with respect to
the subject matter hereof and supersedes all other prior agreements and
undertakings, both written and oral, among the Parties with respect to the
subject matter hereof.



 
19.
Survival of Agreements. 



The covenants made in Sections 5, 6, 7, 8, 9, and 11-16 shall survive the
termination of this Agreement.
 




[Remainder of page left intentionally blank]

8

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.



 
LIMELIGHT MEDIA GROUP, INC.
 
 
               
By:
/s/David V. Lott
     
Name: David V. Lott
     
Title: Chief Executive Officer
                   
EXECUTIVE
                   
/s/Joseph Martinez
   
Joseph Martinez
 


--------------------------------------------------------------------------------



EXHIBIT A


RESPONSIBILITIES





 
o
Business and financial strategy and planning, monitoring, management and
reporting, including management and development of policies, systems, processes
and personnel involved.

 
o
SOX Adherence.

 
o
Reporting and accounting as per regulatory a legal requirements including
taxation, dividends, annual report and accounts.

 
o
Management of strategy for and liaison with stock market, business press and
business analysts community.

 
o
Financial staff management, motivation, training, recruitment and selection.

 
o
Contribute to strategic planning and development as a member of executive team,
and keeping and distributing notes and records, reports to executive and
management team.

 
o
Oversee company insurance, import/export administration, licensing, contracts
and agreements, legal areas and activities, corporate level negotiations (e.g.
premises, plant, trading, acquisitions and divestments, disposals), major
supplier/customer/partner relationships, regulatory bodies relationships and
strategies, approvals and accreditations.




--------------------------------------------------------------------------------